Citation Nr: 0809207	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a compensable rating for the residuals of a 
right index finger injury.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant/veteran




INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which, among other things, denied 
the benefit sought on appeal. 

The veteran appeared and testified before the Board in August 
2007.  A transcript of that hearing is associated with the 
claims folder.  At the time of the hearing, the veteran was 
advised that his August 2006 notice of disagreement with 
respect to issues other than the one identified on the title 
page of this decision was pending and the record would be 
held in Jackson in order for the RO to process those claims.  
Consequently, in January 2008, the RO issued a Statement of 
the Case regarding claims of entitlement to service 
connection for hearing loss, a left foot injury, a left knee 
injury, and a skin condition.  The veteran has not perfected 
his appeal of those issues by submitting a substantive appeal 
pursuant to 38 C.F.R. § 20.202.  As such, the only issue on 
appeal is as set forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has limited flexion in his right, dominant, 
index finger and complaints of pain equivalent to favorable 
ankylosis.

3.  The veteran has the equivalent of favorable ankylosis in 
his right thumb and index finger.



CONCLUSION OF LAW

Criteria for a 30 percent rating for the residuals of a right 
index finger injury in combination with his service-connected 
right thumb sprain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5223 and 5225 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2004 and August 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to an 
increased rating for the residuals of a right index finger 
injury, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).   Additionally, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  See Vazquez-Flores, 
slip op. at 5-6. 

The Board acknowledges that the notification letters sent to 
the veteran pursuant to the VCAA do not meet the requirements 
of Vazquez-Flores.  As such, there is a presumption of 
prejudice.  Such presumption, however, is overcome because 
the veteran was provided with a letter in August 2005 that 
set out the types of evidence necessary to show a worsening 
of his finger disability, and a Statement of the Case was 
issued to him in April 2006 showing the rating criteria in 
effect at that time and the method by which VA assigned 
ratings.  Thus, the veteran can be expected to understand 
what was needed to support his claim.  Furthermore, the 
veteran demonstrated actual knowledge of what was needed to 
support his claim.  Specifically, he advised VA that he 
believed a 10 percent rating previously assigned should be 
re-assigned because he had limited and painful motion in the 
finger.  The veteran's representative stated in its June 2006 
Form 646 that a compensable rating should be assigned based 
on limited motion.  And, the veteran testified before the 
Board that he wanted a compensable rating because of the 
limited and painful motion in his dominant index finger.  
Because the rating of index finger disabilities is not based 
on diagnostic codes with specific criteria other than limited 
motion, the Board finds that the veteran has displayed actual 
knowledge of the evidence necessary to substantiate his claim 
and any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted and no further development is required 
regarding VA's duty to notify.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the severity of the right hand disabilities, 
and by affording him the opportunity to give testimony before 
the Board in August 2007.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, he advised VA in May 2007 that he had no additional 
evidence to substantiate his claim.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Accordingly, the Board 
will now turn to the merits of the veteran's claim.

The veteran asserts that his dominant index finger limits his 
ability to grasp and hold objects because of weakness and 
pain.  He credibly testified before the Board that he was 
able to maintain employment by limiting his activities to 
those he can perform with his left hand.  The veteran 
contends that a compensable rating should be assigned because 
he experiences pain and limitation on a regular basis.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

The Board notes that a disability may be rated by analogy 
when there is not a diagnostic code that sets forth criteria 
for assigning disability evaluations for the exact disability 
suffered by the veteran.  When an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  

At the time the veteran submitted his claim in June 2004, his 
right index finger was rated by analogy using criteria found 
at 38 C.F.R. § 4.71a, Diagnostic Code 5225, which allowed for 
assignment of a 10 percent rating if there was evidence of 
unfavorable or favorable ankylosis (freezing of the joint).  
The rating schedule did not provide for ratings higher than 
10 percent for an index finger injury; however, a rating of 
30 percent could be assigned under Diagnostic Code 5223 if 
there was evidence of favorable ankylosis of the thumb and 
any finger.  The Board notes that a 10 percent rating is 
currently assigned for favorable ankylosis of the veteran's 
right thumb under Diagnostic Code 5224.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.  

The evidence shows that the veteran does not participate in 
treatment for pain and limitation in the right index finger 
or thumb on a regular basis, but complains of pain and 
swelling in those joints periodically.  The majority of his 
treatment records show treatment for various other 
complaints.  In July 2005, the veteran complained of pain in 
his thumb, relating that it was worse during damp and cold 
weather.  He was given medication for degenerative joint 
disease at that time.

The veteran underwent VA examination in January 2005 and 
related that he had a hard time working because of difficulty 
holding and lifting items with his dominant hand.  He had 
flexion in the right index finger from 0 to 90 degrees which 
was described as a mild decrease in motion; there was no 
evidence of pain with motion and x-rays did not show evidence 
of arthritis.  The veteran had a weakened pinch strength in 
the right hand due to limitation in the thumb and index 
finger.  The examiner diagnosed mild flexion contracture of 
the right index finger and opined that pain could further 
limit the veteran's functioning.



The veteran appeared and testified before the Board in August 
2007 that he took medication for arthritic pain in his right 
hand.  He stated that he was able to work in lawn service 
because he could ride a lawnmower without too much 
difficulty.  The veteran testified that the right index 
finger joint occasionally swelled and was hard.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3

Given the evidence as outlined above, the Board finds that 
the veteran has limited flexion in his right, dominant, index 
finger and complaints of pain that, when considered in the 
light most favorable to him, is equivalent to favorable 
ankylosis.  This allows for the assignment of a 10 percent 
rating under Diagnostic Code 5223.  Because the veteran has 
also been found by the RO to have favorable ankylosis of the 
right thumb, the Board finds that the most advantageous 
method of rating his hand disabilities is to consider the 
disabilities together and assign a single 30 percent rating 
under Diagnostic Code 5223 based on the equivalent of 
favorable ankylosis in both the right thumb and index finger.  

The Board points out that the assignment of this single 30 
percent rating means that the currently assigned 10 percent 
rating for the veteran's thumb disability cannot stand 
because the evaluation of the same disability under various 
diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Consequently, a single 30 
percent rating for the veteran's right index finger and thumb 
disabilities is granted on a schedular basis. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right hand disability and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his finger disability and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by pain and 
weakness in the dominant hand has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the single 30 percent 
evaluation assigned in this decision adequately reflects the 
clinically established impairments experienced by the veteran 
and referral for an extra-schedular rating is not required.  
Additionally, there is no evidence to suggest the need for 
staged ratings.



ORDER

A single 30 percent rating for residuals of a right index 
finger injury coupled with the residuals of a right thumb 
sprain is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


